946 F.2d 157
Margarita Rubio GONZALEZ, etc., et al., Plaintiffs, Appellees,v.MEDIA ELEMENTS, INC., et al., Defendants, Appellants.
No. 90-2098.
United States Court of Appeals,First Circuit.
Oct. 9, 1991.

Before BREYER, Chief Judge, SELYA and CYR, Circuit Judges.

ORDER OF COURT

1
We grant the appellee's motion to dismiss.   The appellant did not oppose the motion;  moreover, we agree with the appellee that, in the circumstances presented by this case, federal abstention is appropriate under the doctrine of  Burford v. Sun Oil Co., 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424 (1943).   By enacting the Uniform Insurers Liquidation Act, 26 L.P.R.A. § 4001 et seq., Puerto Rico has constructed a comprehensive framework for the liquidation of insolvent insurance companies and the resolution of claims against them.   Continued federal litigation may disrupt Puerto Rico's regulatory system in three significant ways:  (1) by taking jurisdiction away from the "central administrative forum" in which Puerto Rico's legislature intended to concentrate all "claims against the corporation being liquidated, a method that promotes the orderly adjudication of same," Calderon v. Commonwealth Insurance Co., 111 D.P.R. 153 (1981);  (2) by forcing the Puerto Rico Insurance Commissioner to dissipate the insolvent insurer's funds litigating a claim that could be settled more efficiently in the administrative forum;  and (3) by creating the risk that Puerto Rico and the federal court will adopt different interpretations of the policy term at issue here, thus defeating the Commonwealth's interest in a consistent disposition of all claims against the insolvent insurer.   See generally Martin Insurance Agency, Inc. v. Prudential Reinsurance Co., 910 F.2d 249 (5th Cir.1990);   Lac D'Amiante du Quebec v. American Home Assurance Co., 864 F.2d 1033 (3d Cir.1988);   Grimes v. Crown Life Insurance Co., 857 F.2d 699 (10th Cir.1988);   Law Enforcement Insurance Co., Ltd. v. Corcoran, 807 F.2d 38 (2d Cir.1986).   But see Bilden v. United Equitable Insurance Co., 921 F.2d 822 (8th Cir.1990).


2
Appeal dismissed.